IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NORMA FLORES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5

VANLEX CLOTHING CORP.,

      Appellee.


_____________________________/

Opinion filed April 17, 2015.

An appeal from an order of the Judge of Compensation Claims.
Sylvia Medina-Shore, Judge.

Date of Accident: May 21, 2011.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale and Monica De Feria
Cooper of Richard E. Zaldivar, P.A., Miami, for Appellant.

No appearance for Appellee.



PER CURIAM.


      Based on Castellanos v. Next Door Co., 124 So. 3d 392 (Fla. 1st DCA 2013),

we AFFIRM. In so doing, we certify that our disposition of the instant case passes
upon the same question we certified in Castellanos. Id. at 394. See Jollie v. State,

405 So. 2d 418, 421 n.* (Fla. 1981).

      ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.




                                         2